Citation Nr: 0527545	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
July 1944.  He died in February 2004.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In August 2005, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  After the hearing, 
the appellant submitted additional evidence to the Board, 
waiving RO consideration.

A motion to advance this case on the Board's docket was 
granted by the Board on September 12, 2005, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The veteran died in February 2004; the certificate of 
death lists the immediate cause of his death as 
Staphylococcus aureus sepsis; there were no other significant 
conditions contributing to death listed.   

2.  At the time of his death, the veteran was in receipt of 
service connection for schizophrenic reaction, catatonic 
type, evaluated as 70 percent disabling, as well as a total 
disability rating based on individual unemployability (TDIU).  

3.  The evidence of record does not reflect that the 
Staphylococcus aureus sepsis that caused the veteran's death 
had its onset in service or was related to any in-service 
disease or injury.

4.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's service-
connected schizophrenic reaction caused or contributed 
substantially or materially to cause his death. 


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service or to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to, rating decisions; the appellant's contentions including 
those presented at an October 2004 hearing before a Decision 
Review Officer and those presented before the Board in August 
2005; VA medical opinion dated in November 2004; Death 
Certificate; VA dental records from July 2002 to March 2003; 
Expiration Summary from Select Specialty of Greensburg dated 
in March 2004; medical statement of Dr MHZ dated in March 
2004; and numerous medical articles.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran died in February 2004.  His certificate of death 
indicates that he died from Staphylococcus aureus sepsis.  
The physician certifying the death certificate indicated no 
other significant conditions contributing to death.   

At the time of the veteran's death, service connection was in 
effect for catatonic type schizophrenic reaction rated as 70 
percent disabling. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's final diagnoses included methicillin resistant 
Staphylococcus aureus sepsis; mosaic bioprosthetic valve 
aortic valve replacement endocarditis secondary to group D 
Enterococcus; respiratory failure; clostridium difficile 
colitis; renal failure; hemoccult positive stool; 
thrombocytopenia, heparin induced thrombocytopenia 
intermediate; toxic metabolic encephalopathy; history of 
coronary artery disease, status post coronary artery bypass 
grafting; history of periodontal disease; stage 2 decubitus 
ulcer; chronic back pain; anasarca; recent non-Q wave 
myocardial infarction; Escherichia coli urinary tract 
infection; seizure disorder; decreased mobility; anemia of 
chronic disease; hyperammonemia; fecal impaction; ileus; 
hepatitis c reactive, polymerase chain reaction negative; 
hypertension; chronic back pain; degenerative joint disease; 
history of peripheral vascular disease; history of sternal 
wound dehiscence, status post wound closure flap; and history 
of schizophrenia.  

The service medical records are negative for any complaints 
of injury or disease, other than a psychiatric disorder.  
Physical examination of the veteran in April 1944 indicated 
symmetrical thorax, equal expansion with no adventitious 
sounds of the lungs; regular rate and rhythm of the heart 
with no enlargement or murmurs; no masses of the abdomen, 
only tenderness; bilaterally equal deep reflexes at 2 plus; 
no hernia; and negative examinations for ENT, vascular 
system, anus and rectum, glandular system, bones and joints, 
and muscular system.   A June 1944 radiologic record 
indicates that the veteran's heart and lungs were normal.  
Thus, there is no medical evidence that shows that the 
veteran suffered from physical disability during service.   

There is similarly no competent medical evidence of record 
that links any of the veteran's physical disabilities at the 
time of his death to any incident of service.  Thus, there is 
no medical evidence which relates any of the veteran's 
physical disabilities to service.

The Board notes that the appellant has not alleged that there 
was a relationship between the immediate cause of death 
listed on the death certificate, Staphylococcus aureus 
sepsis, and the veteran's military service.  Rather, the 
appellant contends that the veteran's service-connected 
schizophrenic reaction contributed substantially and 
materially to the veteran's death.

In support of her claim, the appellant submitted numerous 
medical articles, a March 2004 Expiration Summary from Select 
Specialty of Greensburg, and a March 2004 statement from the 
veteran's former treating physician, Dr. MHZ.

The March 2004 Expiration Summary from Select Specialty of 
Greensburg documented twenty-eight final diagnoses.  The 
first three diagnoses listed were methicillin resistant 
Staphylococcus aureus sepsis, mosaic bioprosthetic valve 
aortic valve replacement endocarditis secondary to group D 
Enterococcus, and respiratory failure.  The twenty-eighth 
diagnosis listed was history of schizophrenia.  The 
Expiration Summary noted that after the veteran's death, the 
family raised questions regarding the veteran's cause of 
death.  Dr. JM stated: 

The patient's eventual death occurred secondary to 
sepsis due to methicillin resistant Staphylococcus 
aureus which may have been secondary to multiple 
possible sources including endocarditis or line 
infection versus a pulmonary source.  Of note this is 
a different pathogen than the previously isolated 
bacteria that caused the patient's endocarditis.  Due 
to the patient's directives this did not allow 
further testing and treatment.  I believe the 
patient's eventual death was as a result of multiple 
infections, mainly secondary to MRSA sepsis as well 
as concomitant urinary tract infection due to E. coli 
and Clostridium difficile.  The patient's 
precipitating illness was due to endocarditis 
secondary to group D enterococci causing the 
patient's vent dependence, overall decline and 
multiple complications.  The patient had a history of 
schizophrenia.  The patient also had a history of 
periodontal disease last treated 3/10/03.  There is 
literature to support the increased incidence of 
periodontal disease, heart disease, medication 
noncompliance and decreased ability to recognize 
medical problems in patients with schizophrenia.  
Many health problems have a higher incidence in 
patients with schizophrenia.  [The veteran's] mental 
illness may have likely contributed to his overall 
decline in health and eventual death.

The March 2004 statement from the veteran's former treating 
physician, Dr. MHZ, stated:  

[The veteran] has had a diagnosis of schizophrenia 
since 1942, but he never told me about this or let me 
know that he was taking medications for 
schizophrenia.  I treated him for a number of chronic 
conditions, including but not limited to essential 
hypertension, impaired hearing, osteoarthritis, 
peripheral vascular disease, peptic ulcer disease, 
gastroesophageal reflux, chronic edema of both ankles 
and feet, and a stroke.  I have had the opportunity 
to review the H&P and discharge summary prepared by 
[Dr. JM] describing the patient's hospital course 
from 11/26/2003 until his death on 2/[redacted]/2004.  He had 
multiple major complications, and many of these can 
be linked to his diagnosis of schizophrenia.  In 
reviewing the medical literature I confirmed that 
schizophrenia is often associated with higher risk of 
many of these complications which led directly to 
[the veteran's] death.  Concluding, I agree with [Dr. 
JM], the patient's attending physician in the 
hospital, that through links to periodontal disease, 
heart disease, medication noncompliance and decreased 
ability to recognize medical problems, [the 
veteran's] schizophrenia played a major part in the 
multiple medical complications that led to his death 
after nearly three [crossed out and replaced with 
"9"] months in the hospital.

The veteran's claims folder was submitted to a VA physician 
in November 2004 for an opinion as to whether the veteran's 
schizophrenia contributed substantially and materially to the 
veteran's death.  

The VA physician, Dr. JP, noted that the course of the 
veteran's psychiatric disorder was atypical of most veterans 
with schizophrenia and that the veteran was clearly 
functioning at a consistently higher level than was typical 
of most persons diagnosed with schizophrenia.  The VA 
physician noted that it was extremely unusual for a veteran 
without consistent psychotropic medication to maintain steady 
employment for 30+ years and not have periodic 
hospitalizations due to psychotic decompensation and that it 
was also interesting that the one of the veteran's treating 
physicians, Dr. MHZ, indicated that he was unaware that the 
veteran had a history of schizophrenia.  

The VA physician summarized that the basis of the appellant's 
claim was that the veteran's schizophrenia contributed 
substantially to his death due to increased vulnerability to 
multiple other illnesses.  The physician reviewed the 
articles submitted by the appellant, which include sections 
of a report from the Surgeon General, MIRECC proposals to 
study schizophrenia and prevalence of medical illnesses, 
several foreign research studies from the Internet, dental 
health and schizophrenia from the Internet, and notes 
documenting the veteran's periodontal disease.  The physician 
indicated that these materials citing increased incidence of 
medical co-morbidities occurring with schizophrenia were 
based on epidemiology and did not cite of imply any specific 
causal or contributory explanation for the occurrence.  There 
was no intent in the Surgeon General's report or others to 
imply a causal or contributory role for schizophrenia in the 
development of these co-morbidities.  Rather, the Surgeon 
General's report indicated that the reason for excess co-
morbidities was unclear, and the findings had implications 
for improving patient management.  The foreign journal 
article indicated that the mortality was highest among 20-40 
years age range and added risk tended to disappear after 60 
years.  The Board notes that the veteran was over 80 years 
old at the time of his death, so this article implies that 
any additional mortality risk had long since disappeared by 
that age.

The VA physician noted that there was nothing in the medical 
records to imply that the veteran did not receive medical 
care for his medical problems, that his medical problems were 
not diagnosed, or that his schizophrenia prevented medical 
care or diagnosis of medical problems.  The VA physician 
noted that the veteran had 28 diagnoses listed on the H&P 
from Select Specialty of Greensburg, with the 28th diagnosis 
listed as "History of Schizophrenia."  The top three 
diagnoses listed were methicillin resistant staphylococcus 
aureus sepsis, mosaic bioprosthetic valve aortic valve 
replacement endocarditis secondary to group D enterococcus, 
and respiratory failure.  The examiner noted that the death 
certificate listed staphylococcus aureus sepsis as the cause 
of death.  He also noted that the veteran died of an 
infection following a valve replacement and that at the 
veteran's age of 83, such a valve replacement inherently 
brought increased risks for complications and death, not 
schizophrenia.

The examiner opined that there was nothing in the material 
submitted that supported the contention that the veteran's 
schizophrenia contributed to or caused the veteran's death.  
The veteran's cause of death, Methicillin resistant 
staphylococcus aureus sepsis, is a significant infection at 
any age, which occurs after a valve replacement, which is a 
serious and risky procedure for an 83-year-old.  The 
physician concluded that any attempt to connect the veteran's 
schizophrenia and the cause of his death was purely 
speculative, and it is not at least as likely as not that the 
veteran's schizophrenia contributed substantially and 
materially to the veteran's death.

As the claims file contains conflicting medical opinions, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board finds Dr. JM's statement does not support the 
proposition that there is a direct causal relationship 
between the veteran's service-connected schizophrenic 
reaction and his death.  Dr. JM merely indicated, in a 
general nature, that there was literature to support the 
increased incidence of periodontal disease, heart disease, 
medication noncompliance, and decreased ability to recognize 
medical problems in patients with schizophrenia.  In 
addition, Dr. MH stated that the veteran's mental illness 
"may" have contributed to his overall decline in health and 
eventual death.  The opinion did not state that the veteran's 
schizophrenic reaction actually worsened or led to the 
diseases from which he suffered. Simply stating, in general 
terms, the literature supported a relationship between 
schizophrenia and other medical problems, is not equivalent 
to rendering a valid opinion as to medical etiology in this 
specific veteran's case.  Moreover, use of words such as 
"may" imply the opposite - that such a relationship may not 
exist - so Dr. JM effectively rendered no opinion at all.  
The fact that Dr. JM said there "may" be a relationship 
implies it is not within the realm of probable.  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Also, despite Dr. JM's statements, it is clear from the 
content of the expiration summary that the veteran's 
schizophrenia was not considered a significant problem.  This 
is initially evident from the final diagnoses list which 
indicates history of schizophrenia, not an active condition.  
It is next evident from the body of the report which includes 
a paragraph or so concerning the etiology or course of the 
multiple conditions listed in the final diagnoses - except 
for schizophrenia, which has absolutely no comments next to 
it.  

Dr. MHZ stated that he confirmed that schizophrenia is often 
associated with high risk of many of the complications which 
led directly to the veteran's death and that he agreed with 
Dr. JM that through links to periodontal disease, heart 
disease, medication noncompliance and decreased ability to 
recognize medical problems, the veteran's schizophrenia 
played a major part in the multiple medical complications 
that led to his death.  Dr. MHZ also stated that the veteran 
had multiple major complications and many of them could be 
linked to the veteran's diagnosis of schizophrenia.  The 
Board finds that Dr. MHZ rendered his opinion without 
providing evidence for his conclusory statement.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In assessing 
evidence, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits. 

The opinion by Dr. MHZ is not entitled to more weight merely 
because that physician has treated the veteran.  VA's 
benefits statutes and regulations do not provide any basis 
for the "treating physician rule," and, in fact, conflict 
with such a rule.  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).  Moreover, it must be emphasized that not only 
did Dr. MHZ not treat the veteran for the service-connected 
schizophrenia, but he never even knew the veteran had 
schizophrenia, despite the fact that he treated him for 
several years.  It is difficult then, to see how Dr. MHZ can 
render an opinion about the effect the veteran's 
schizophrenia had on his health, when the schizophrenia was 
never a factor in Dr. MHZ's treatment or medical management 
of the veteran's case, and Dr. MHZ, by his own admission, had 
no knowledge of or access to information concerning the 
history of the veteran's schizophrenic disorder.

By comparison, the VA physician noted the veteran's long 
history schizophrenia, reviewing the prior VA examination 
reports and other medical evidence in the claims file, but 
determined that there was no connection between the veteran's 
schizophrenia and the cause of his death and explained that 
there was no evidence of record to indicate that the veteran 
did not receive medical care for his medical problems, that 
his medical problems were not diagnosed, or that his 
schizophrenia prevented medical care of diagnosis of medical 
problem.  Most of the articles submitted by the appellant 
discuss medical co-morbidities where a patient's 
schizophrenic disorder prevents him or her from receiving or 
seeking adequate medical care.  The veteran's case appears to 
be the opposite.  The VA examiner also referenced the 
material submitted by the veteran's family in support of the 
claim and noted that the material were citations of 
"increased incidence of medical co-morbidities" occurring 
with schizophrenia and were based on epidemiology and did not 
cite or imply any specific causal or contributory explanation 
for the occurrence.  In other words, these co-morbidities 
simply co-exist, perhaps in a higher incidence, in patients 
with schizophrenia, but do not indicate that the 
schizophrenia actually causes the co-morbidities - an 
essential element an any claim for VA compensation for 
service connection, including for the cause of death.

The VA physician also explained that the veteran's cause of 
death, methicillin resistant staphylococcus aureus sepsis, 
was a significant infection at any age, occurring after a 
valve replacement, and a serious and risky procedure for an 
83 year old.  The examiner stated, "There is no connection 
between the veteran's schizophrenia and the cause of his 
death.  Any attempt to make such a connection is purely 
speculative.  Thus it is not at least as likely as not that 
the veteran's schizophrenia contributed substantially and 
materially to the veteran's death."  In this case, the VA 
doctor's opinion was based on a review of the veteran's 
records, and the opinion is thorough and detailed in 
explaining the reasons for his conclusion.  Thus, the Board 
finds it carries great probative value.

The Board concludes that the VA physician's opinion is more 
probative of the etiology of the veteran's cause of death 
than that of Dr. MHZ because, unlike Dr. MHZ, the VA 
physician carefully reviewed the pertinent medical records 
and provided the bases for his opinion.   

Although the appellant and her son contend that the veteran's 
service connected schizophrenia substantially and materially 
contributed to the veteran's death, as laypersons they are 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On the basis of all the evidence of record, the Board must 
find that the preponderance of the probative evidence of 
record establishes that the veteran's service-connected 
schizophrenia did not cause or substantially and materially 
contribute to the veteran's death.  For the reasons discussed 
in more detail above, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
death was not caused by a service-connected disability or by 
a condition for which he should have been service-connected.  
There is no benefit of the doubt that could be resolved in 
favor of the veteran.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in April 2004.  That letter 
advised the appellant what information and evidence was 
needed to substantiate the claim decided herein and of her 
and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  The appellant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), she was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

In addition, the 2004 letter specifically advised the 
appellant to provide any evidence in her possession that 
pertains to her claim.  The Board finds that the appellant 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in her possession, 
obtained by her, or obtained by VA.  It is also clear by her 
actions that she understood her responsibility to submit 
evidence in support of her claim and of what evidence was 
needed to support her claim.  She has submitted several 
medical articles and some doctors' opinions, as discussed 
above.  Her claim is not being denied based on lack of 
evidence, but based on the probative value of the evidence 
she has submitted.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The April 2004 notice 
letter, which preceded the June 2004 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the claim on appeal.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to the 
appellant.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The claimant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  She has submitted private medical 
evidence, treatise evidence, and physician's statements that 
she wanted VA to consider.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
A medical opinion was obtained which addressed whether or not 
the veteran's schizophrenia contributed substantially and 
materially to his death.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claim in this 
decision.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
Michelle L. Kane 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


